Citation Nr: 9910696	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  94-23 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1961 to 
June 1964 and from January 1991 to June 1991.  He also had 
unverified periods in the Reserves.  This appeal arises 
before the Board of Veterans' Appeals (Board) from a June 
1992 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania, 
which denied in relevant part the veteran's claim seeking 
entitlement to service connection for tinnitus.  

The veteran's claim was initially before the Board in October 
1997 at which time it was remanded for additional 
development.


FINDING OF FACT

The veteran incurred acoustic trauma in service in 1991, and 
the acoustic trauma resulted in tinnitus.


CONCLUSION OF LAW

The veteran has tinnitus as a result of acoustic trauma that 
was incurred in service.  38 U.S.C.A. § § 1110, 1111, 5107 
(West 1991 & Supp. 1998), 38 C.F.R. § § 3.102, 3.303, 3.304 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that on the veteran's report of 
medical history form from April 1964, he did not mention that 
he had tinnitus.  At his medical examination in April 1964, 
the examiner did not indicate that the veteran had tinnitus. 

The veteran underwent a VA examination in February 1975 
complaining of hearing loss.  No mention was made of whether 
the veteran had tinnitus. 

The veteran underwent a VA audiological examination in March 
1975.  The examiner specifically remarked that there was no 
tinnitus. 

The veteran was afforded a personal hearing before the RO in 
November 1975, a transcript of which has been associated with 
the claims folder.  He did not assert that he had tinnitus.

By a decision dated July 1976, the Board granted the veteran 
entitlement to service connection for bilateral sensorineural 
hearing loss.  

Service medical records from when the veteran was in the 
reserves do not show that the veteran ever reported tinnitus 
or was diagnosed with tinnitus.  At the veteran's February 
1977 medical examination, no findings were made about 
tinnitus.  On the veteran's report of medical history form 
from February 1977, the veteran did not assert that he had 
tinnitus.  At a May 1981 examination, no findings were made 
about tinnitus.  On the veteran's report of medical history 
form from May 1981, the veteran did not assert that he had 
tinnitus.  At a July 1985 examination, no findings were made 
about tinnitus.  On the veteran's report of medical history 
form from July 1985, the veteran did not assert that he had 
tinnitus.  At a February 1990 examination, no findings were 
made about tinnitus.  On the veteran's report of medical 
history form from February 1990, the veteran did not assert 
that he had tinnitus.  On the back of the form, the examiner 
noted that the veteran had hearing loss since he was on 
active duty, and that he wore hearing protection at work and 
when hunting.  

Service medical records from when the veteran was on active 
duty show that in January 1991, the veteran was given a 
physical profile for his hearing loss.  It was noted that the 
veteran wore a hearing aid that he must have at all times, 
that he must use careful hearing protection, and that he 
should not be assigned to a forward listening post.  At a 
April 1991 examination, the examiner noted that the veteran 
needed an audiological evaluation and that he wore hearing 
aids and had high frequency hearing loss, but that it did not 
interfere with function.  On the veteran's report of medical 
history form from April 1991, the veteran placed a check in 
the yes box in response to whether he either had or had ever 
had hearing loss.  

In the veteran's November 1991 claim, he asserted that he had 
ringing in both ears because of the acoustic trauma that 
damaged his ears in a training exercise at Ft. Dix in 1961.  
He stated that he received outpatient treatment at the Army 
hospital at Ft. Dix.  

The veteran underwent a VA audiological examination in 
February 1992.  The examiner noted that tinnitus was present.  
The examiner stated that the circumstance of its onset was 
after a long flight to Saudi Arabia in February 1991, the 
tinnitus became constant, whereas before it had only been 
periodic.  

In the veteran's February 1993 Notice of Disagreement, he 
asserted that the acoustic trauma that caused his hearing 
loss also caused his tinnitus.  He asserted that the RO 
should feel free to contact Dr. Barras and Dr. Sieminski for 
information and opinions regarding his tinnitus.  

The veteran underwent an audiological evaluation by a private 
physician in February 1993.  The examiner noted that the 
veteran had bilateral tinnitus.  

In the veteran's July 1993 Substantive Appeal, he asserted 
that at his hearing in 1975 or 1976 he indicated that he had 
ringing in his ears.  

The veteran was afforded a hearing before the RO in October 
1993, a transcript of which has been associated with the 
claims folder.  The veteran stated that he had constant 
ringing in his ears from the shooting of rifles from his 
period of active service.  The veteran stated that he still 
worked construction and wore ear protection.  He stated that 
he was exposed to bombings in Saudi Arabia.

The veteran underwent a VA audiological examination in 
September 1993.  The veteran reported a constant, bilateral 
ringing tinnitus, but was unable to relate the exact date and 
time of onset or at which time it became tinnitus.  The 
examiner reported that the veteran had previously reported 
the tinnitus as periodic and bilateral in 1985.  The veteran 
indicated that the tinnitus did not bother him a great deal.  

The veteran underwent a VA examination in September 1993 for 
diseases of the ears.  The veteran complained of tinnitus of 
both ears 24 hours a day.  The examiner diagnosed the veteran 
with bilateral tinnitus, constant.  


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110  (West 1991).

The veteran's claim for service connection for tinnitus is 
well grounded, meaning plausible, and the file shows that the 
VA has fulfilled its duty to assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107 (a). (West 1991)

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). (1998).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304 (b) 
(1998).  

As will be explained below, the evidence shows that the 
veteran's tinnitus was incurred during his second period of 
active service from January to June 1991.  The veteran is 
presumed to have been in sound condition at the time of his 
induction in January 1991.  The veteran contends that he had 
tinnitus prior to his second period of service, but the 
medical reports from before the veteran's second period of 
service do not support this contention.  The evidence does 
not show that the veteran reported tinnitus until after his 
second period of service (even though he reported that its 
onset was earlier) and the veteran's contention of a prior 
condition alone is not enough to show that the condition 
preexisted service.  Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).  Thus, the veteran is presumed to have been in sound 
condition at the time of his induction in January 1991.  

Although the service medical records from the veteran's 
second period of service do not include references to 
tinnitus, the veteran made his initial complaint of ringing 
in his ears shortly after leaving service in November 1991.  
At a VA examination in February 1992, the examiner diagnosed 
the veteran with tinnitus and stated that the tinnitus became 
constant after a long flight to Saudi Arabia in February 
1991.  Also, at the veteran's hearing in October 1993, he 
stated that he was exposed to bombings while in Saudi Arabia.  
The veteran continued to report tinnitus at examinations in 
February 1993 and September 1993. 

Although the veteran has been inconsistent about when his 
tinnitus began, the fact remains that the veteran was not 
diagnosed with tinnitus until after his second period of 
service.  After that point, the veteran was consistent in his 
complaints of tinnitus.  

Granting the veteran the benefit of the doubt, in view of the 
veteran's current diagnosis of tinnitus and his exposure to 
airplane noise and reported bombings while in Saudi Arabia, 
the evidence establishes that the veteran's current tinnitus 
is the result of acoustic trauma incurred in service.  Thus, 
the grant of service connection is warranted for tinnitus.


ORDER

Entitlement to service connection for tinnitus is granted.  





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

